Citation Nr: 0410357	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  00-09 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for frostbite and Raynaud's 
phenomenon (claimed as cold injury to both feet).  


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran had active duty from March 1980 to March 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 1999 rating decision of the New Orleans, 
Louisiana, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to service connection for frostbite 
and Raynaud's phenomenon.  The veteran appeared at a personal 
hearing at the RO in May 2000 and before the undersigned Veterans 
Law Judge at a videoconference hearing in November 2001.  

In June 2003, the Board remanded the instant claim.  


REMAND

This claim is remanded to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  VA will notify the veteran if further 
action is required.

The veteran and his representative contend, in essence, that 
service connection is warranted for frostbite and Raynaud's 
phenomenon (claimed as cold injury to both feet) based on service 
incurrence.  The veteran testified that he sustained frostbite in 
1980 during active duty while on guard duty during basic training, 
in Ft. Dix, New Jersey.  He was exposed to cold weather again in 
1982 while stationed in Korea.  Since that time, he has only lived 
and worked in New Orleans and did not sustain any cold weather 
injury to his feet.  

A review of the record reveals the veteran's active duty service 
personnel records from 1980 to 1984 have been requested on 
numerous occasions.  The records from the veteran's National Guard 
service have been sent, but the active duty personnel records have 
not, and no response has ever indicated that the records are not 
available.  In fact, as of July 2003, the records were noted to 
have been sent.  They are not associated with the claims folder 
and need to be located.  

Also, in addition to the veteran's service personnel records, his 
active duty service medical records are also not associated with 
the records and have not been sought.  These records are important 
to the instant claim.  

Further, a November 2001 medical statement from the veteran's 
private physician, Sidney F. Raymond, MD, indicates that it is his 
opinion that the veteran has Raynaud's phenomenon as a result of 
cold injury sustained in service.  Dr. Raymond also indicated that 
the veteran has been treated by him at the Browne-McHardy Clinic 
and that the veteran has received treatment by him or other 
physicians at the Browne-McHardy clinic since March 1998.  Those 
records are not associated with the claims folder and would be 
helpful to the instant claim.  

Finally, under VCAA, VA's duty to assist the veteran includes 
obtaining a thorough and contemporaneous examination in order to 
determine the nature and extent of the veteran's claimed frostbite 
and Raynaud's phenomenon.  Therefore, the veteran needs to be 
examined by VA for those aforementioned disabilities to provide 
the appropriate opinion as to any link between the veteran's 
service and any frostbite and Raynaud's phenomenon (claimed as 
cold injury to both feet).  

Accordingly, the case is remanded to the RO for the following 
action:

1.  Ensure that all notice and development required by the VCAA 
has been done.   The veteran should be specifically informed about 
any information and evidence not of record that is necessary to 
substantiate the claim; the information and evidence that VA will 
seek to provide; the information and evidence he is expected to 
provide; and he should be requested to provide copies of any 
evidence in his possession that pertains to the claim not 
currently of record.  

2.  The National Personnel Records Center should be contacted and 
requested to provide the veteran's service personnel records and 
service medical records, as well as any clinical records from Fort 
Dix, New Jersey and during the veteran's tour of duty in Korea, 
from 1980 to 1984, and associate those records with the claims 
folder.  If those records are not available or have been 
destroyed, the record should so reflect.  

3.  The RO should contact the Browne-McHardy Clinic and obtain all 
medical records since March 1998 related to treatment for the 
veteran's frostbite and Raynaud's phenomenon.  These records 
should specifically include the records of treatment from Dr. 
Raymond, Dr. Rooney, and Dr. Eversmeyer.  These treatment records 
should be obtained and associated with the claims folder.  

4.  The veteran should be scheduled for a VA neurology 
examination.  Any indicated tests or studies should be 
accomplished, and the claims file should be made available to the 
examiner prior to the examination to ensure that person is aware 
of the veteran's pertinent history.  The examiner is asked to 
indicate that he or she has reviewed the claims folder.  The 
examiner should be asked to provide an opinion as to whether it is 
likely, unlikely, or at least as likely as not, that any frostbite 
and Raynaud's phenomenon (claimed as cold injury to both feet) had 
its onset in service.  The report of this examination should then 
be associated with the claims file.  Rationale for any findings 
must be provided.  

5.  Thereafter, readjudicate the claim.  If the decision is 
adverse to the appellant, he and his representative should be 
provided with an appropriate Supplemental Statement of the Case, 
which sets forth the applicable legal criteria pertinent to this 
appeal, and he should be given the opportunity to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2002).





